Title: From Thomas Jefferson to Montmorin, 6 April 1790
From: Jefferson, Thomas
To: Montmorin de Saint-Hérem, Armand Marc, Comte de



Sir
New York April 6th. 1790

The President of the United States having been pleased in the Month of June last to give me Leave of Absence for some Time from the Court of France, and to appoint Mr. William Short Chargé des Affaires for the United States during my Absence, and having since thought proper to call me to the Office of Secretary of State comprehending that of foreign Affairs, I have now the Honour of requesting you to give Credence to whatever Mr. Short shall say to you on my Part. He knows the Interest which our Republic takes in the Prosperity of France, our strong Desire to cultivate it’s Friendship, and my Zeal to promote it by whatever may depend on my Ministry, and I have no Doubt he will so conduct himself as to  merit your Confidence. I avail myself of this Occasion of tendering you Assurances of the Sentiments of Respect and Esteem with which I have the Honor to be Your Excellency’s Most obedient and most humble Servant,

Th: Jefferson

